NUMBER 13-19-00089-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


 IN RE ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY


                       On Petition for Writ of Mandamus.


                                        ORDER

Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

       Relator Allstate Vehicle and Property Insurance Company filed a petition for writ

of mandamus and request for temporary relief in the above cause on March 1, 2019.

Through this original proceeding, relator seeks to compel the trial court to strike the

petitions for intervention filed by Rosa and Mario Garza, Natzelly and Jose Villarreal,

Cesar Zamora, Julia and Hector Miranda, Miguel Salazar and Alma Martinez, and Erasmo

and Irasema Gonzalez. Through its request for temporary relief, relator seeks to stay the

trial court proceedings pending resolution of this original proceeding.
       The Court, having examined and fully considered the request for temporary relief,

is of the opinion that the request should be granted. The request for temporary relief is

granted and the trial court proceedings ordered stayed pending further order of this Court,

or until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally decided.”).

       The Court requests that the real parties in interest, Ozmel Quintanilla and Nidia J.

Costilla, Rosa and Mario Garza, Natzelly and Jose Villarreal, Cesar Zamora, Julia and

Hector Miranda, Miguel Salazar and Alma Martinez, and Erasmo and Irasema Gonzalez,

or any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
5th day of March, 2019.




                                              2